May 3, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             RON MCGUIRE, Appellant

NO. 14-11-00887-CV                      V.

                             ANTHONY TRAN, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on October 3, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by RON
MCGUIRE.
      We further order this decision certified below for observance.